Citation Nr: 0812167	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  99-03 559	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1952 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a low back disability.  

As the Board noted in its August 2002 decision, the RO had 
previously denied service connection for a low back 
disability in rating decisions dated in January 1984 and June 
1994.  In the August 2002 decision, the Board concluded that 
the evidence submitted by the veteran was new and material, 
and reopened the veteran's claim for service connection for a 
low back disability.  This case was remanded by the Board in 
May 2003 and May 2004 for additional development.  

By a decision dated April 10, 2006, the Board denied 
entitlement to service connection for a back disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
August 27, 2007, the Court dismissed the appeal for lack of 
jurisdiction due to the veteran's death.  


FINDING OF FACT

On April 2, 2008, upon transfer of the claims folder from the 
Department of Veterans Affairs (VA) Regional Office, in 
Muskogee, Oklahoma, the Board was notified that the appellant 
died on July [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


